Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 9/29/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-34, 37, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120289541 to Sawchuk in view of Amsden (Methacrylated Glycol Chitosan as a Photopolymerizable Biomaterial, Biomacromolecules, 2007, 8, 3758-3766).  Sawchuk teaches an injectable otologic material, consisting essentially of: a liquid pre-polymer composition comprising moxifloxacin in combination with a viscogenic agent (at least a first polymer), a bioadhesive such as hyaluronic acid (a second polymer) (paragraphs 47-48), and a solvent, wherein the at least first polymer and second polymer selectively cure into a polymer matrix under defined conditions in an ear of a patient and has a viscosity prior to administration onto the tympanic membrane and prior to activation into the polymer matrix permitting administration through a syringe while also being sufficiently viscous such that it can be positions to cover a tympanic membrane perforation without falling through to the middle ear cavity and, which when activated in situ in the ear of a patient results in the liquid pre-polymer composition assembling into the polymer matrix suitable for repairing or aiding the repair of a tympanic membrane perforation (paragraphs 6-8, 34, and 52-54).  The viscosity of the composition is less than 100,000 cps (paragraph 7).   .
Sawchuk fails to teach that the viscogenic agent may be a methacrylated chitosan.  Sawchuk further fails to teach incorporation of a photoinitiator.  Sawchuk further fails to teach a viscosity of about 2800 cP or greater or about 3000 cP or greater.  
Amsden teaches a methacrylated chitosan (a polymer activated by blue light) photopolymerized in situ which provides a polymerized hydrogel for use in would healing and drug delivery (abstract; Introduction; Results and Discussion).   Such gel constructs have similar water contents to the extracellular matrix and thus allow for efficient nutrient transport, which is important for maintaining cell viability, as well as contributing to biocompatibity by reducing mechanical irritation to the surrounding tissue (Introduction). For both tissue engineering and drug delivery, advantages of photopolymerizable gels are that gelation can be performed at physiological temperature and in situ with minimal heat generation (Introduction).  As glycosaminoglycans comprise a significant portion of, and play important roles within, the extracellular matrix, they are obvious choices for preparation of 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate the methacrylated chitosan of Amsden into the composition of Sawchuk as Sawchuk’s viscogenic agent.  The rationale for this is that Sawchuk teaches that the desired viscogenic agents allow the composition to transform from a liquid-like state to a solid-like state (e.g., a gel) after contact with the tympanic membrane, and the photopolymerized methacrylated chitosan of Amsden will provide this property desired by Sawchuk.    Further, chitosan is a nonphysiological glycosaminoglycan that has been demonstrated to be biocompatible, to accelerate wound healing, has antimicrobial properties, and supports the growth and function of osteoblasts and chondrocytes.   Amsden teaches that methacrylated chitosan is for both wound healing and drug delivery, and using the methacrylated chitosan of Amsden as the viscogenic agent of Sawchuk would provide the benefit of wound healing and the ability to deliver a drug, specifically moxifloxan, as desired by Sawchuk.  It would have been further obvious to optimize the viscosity of the composition to improve the efficacy of the formulation for repair of a tympanic membrane perforation.  In this way, one would find a viscosity of about 2800 cP or greater through routine experimentation.  Sawchuk provides sufficient guidance to this end, as its range of less than 100,00 cps overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 .

Claims 44-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090270346 to Tijsma in view of Park (Crossslinked hydrogels for tympanic membrane repair, Otolaryngology-Head and Neck Surgery, 2006, 135, 877-883; document already in record) in further view of in view of Amsden (Methacrylated Glycol Chitosan as a Photopolymerizable Biomaterial, Biomacromolecules, 2007, 8, 3758-3766; document already in record).    Tijsma teaches an injectable otologic material (abstract; paragraphs 60 and 63), consisting essentially of: a liquid pre-polymer (paragraph 63) comprising chitosan modified with polyethylene glycol (polyethylene glycol in combination with chitosan; a first polymer) (paragraph 47), an oxidized polysaccharide crosslinking agent (an initiator) (paragraph 49) and a solvent (paragraph 48), and further wherein the at least first polymer selectively cures into a polymer matrix under defined conditions in the middle ear of a patient (paragraphs 34, 35, 51, and 60; claim 14) and has a viscosity permitting administration through a syringe (paragraph 63; claim 17), which when activated in situ in the ear of a patient results in the liquid pre-polymer composition assembling into the polymer matrix (paragraphs 34, 35, 51-52, and 60; claim 14).  The injectable otologic material is a hydrogel (paragraph 32).  The tympanic membrane is part of the middle ear (paragraph 35).      
Tijsma fails to teach methacrylated chitosan.  Tijsma further fails to teach a viscosity of about 2800 cP or greater and a viscosity of about 3000 cP or greater.

Amsden teaches a methacrylated chitosan (a polymer activated by blue light) photopolymerized in situ which provides a polymerized hydrogel for use in would healing and drug delivery (abstract; Introduction; Results and Discussion).    Such gel constructs have similar water contents to the extracellular matrix and thus allow for efficient nutrient transport, which is important for maintaining cell viability, as well as contributing to biocompatibity by reducing mechanical irritation to the surrounding tissue (Introduction). For both tissue engineering and drug delivery, advantages of photopolymerizable gels are that gelation can be performed at physiological temperature and in situ with minimal heat generation (Introduction).  As glycosaminoglycans comprise a significant portion of, and play important roles within, the extracellular matrix, they are obvious choices for preparation of photopolymerizable hydrogel constructs (Introduction).  Chitosan is a nonphysiological glycosaminoglycan that has been demonstrated to be biocompatible, to accelerate wound healing, has antimicrobial properties, and supports the growth and function of osteoblasts and chondrocytes (Introduction).   The photopolymerizable methacrylated chitosan composition comprises an Irgacure 2959 initiator (a photoinitiator) (Materials and Methods).  The hydrogels can be degraded slowly in the 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate the methacrylated chitosan of Amsden into the composition of Tijsma. The rationale for this is that Tijsma teaches chitosan, but fails to teach methacrylated chitosan.  However, incorporation of methacrylated chitosan into the composition of Tijsma will allow the composition to transform from a liquid-like state to a solid-like state (e.g., a gel) after contact with the tympanic membrane.  Further, chitosan is a nonphysiological glycosaminoglycan that has been demonstrated to be biocompatible, to accelerate wound healing, has antimicrobial properties, and supports the growth and function of osteoblasts and chondrocytes.   Amsden teaches that methacrylated chitosan is for both wound healing and drug delivery, and using the methacrylated chitosan of Amsden in the composition of Tijsma would provide the benefit of wound healing and the ability to deliver a drug.  It would have been further obvious to optimize the viscosity of the composition to improve the efficacy of the formulation for repair of a tympanic membrane perforation.  In this way, one would find a viscosity of about 2800 cP or greater through routine experimentation.   “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  MPEP § 2144.05.   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05.
Applicant argues that Tijsma does not teach, suggest, or provide any apparent reason for the claimed otologic material. More particularly, as amended, claim 27 does not claim "a polyethylene glycol in combination with chitosan," but rather claim 27 claims a first polymer wherein the first polymer is a methacrylated chitosan. Tijsma does not teach, suggest or provide any apparent reason for the claimed .


Claims 27-35, 37, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120289541 to Sawchuk in view of Amsden (Methacrylated Glycol Chitosan as a Photopolymerizable Biomaterial, Biomacromolecules, 2007, 8, 3758-3766; document already in record) in view of Ortuno (New trends on photopolymers, Proceedings of SPIE, 2008).  The relevant portions of Sawchuk and Amsden are given above.
Sawchuk and Amsden fail to teach riboflavin 5’-monophosphate sodium salt as a photoinitiator.
Ortuno teaches that the riboflavin 5’-monophosphate sodium salt is a photoinitiator for photopolymerization of compounds (page 5, second and third paragraphs).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use 5’-monophosphate sodium salt is the photoinitiator.  The rationale for this is Amsden teaches the use of a photopolymerizable polymer activated by a photoinitiator, and riboflavin 5’-monophosphate sodium salt is a photoinitiator.   Using this compound as a photoinitiator is no more than using an art-recognized component (riboflavin 5’-monophosphate sodium salt) for its art-recognized purpose (as a photoinitiator for polymerization of compounds). 


s 44-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090270346 to Tijsma in view of Park (Crossslinked hydrogels for tympanic membrane repair, Otolaryngology-Head and Neck Surgery, 2006, 135, 877-883; document already in record) in further view of in view of Amsden (Methacrylated Glycol Chitosan as a Photopolymerizable Biomaterial, Biomacromolecules, 2007, 8, 3758-3766; document already in record) in further view of Ortuno (New rends on photopolymers, Proceedings of SPIE, 2008).  The relevant portions of Sawchuk and Amsden are given above.
Tijsma, Park, and Amsden  fail to teach riboflavin 5’-monophosphate sodium salt as a photoinitiator.
Ortuno teaches that the riboflavin 5’-monophosphate sodium salt is a photoinitiator for photopolymerization of compounds (page 5, second and third paragraphs).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use 5’-monophosphate sodium salt is the photoinitiator.  The rationale for this is Amsden teaches the use of a photopolymerizable polymer activated by a photoinitiator, and riboflavin 5’-monophosphate sodium salt is a photoinitiator.   Using this compound as a photoinitiator is no more than using an art-recognized component (riboflavin 5’-monophosphate sodium salt) for its art-recognized purpose (as a photoinitiator for polymerization of compounds). 


Response to Arguments
Applicant argues that the Office Action cites Amsden to teach a methacrylated chitosan that is photopolymerized in situ to provide a polymerized hydrogel for use in wound healing and drug delivery. Office Action at page 4. However, Amsden teaches glycol chitosan and methacrylated glycol chitosan, not the claimed methacrylated chitosan. Methacrylated chitosan has distinct mechanical properties 
Applicant’s arguments have been fully considered but are not found persuasive.  The examiner maintains that methacrylated glycol chitosan is a methacrylated chitosan within the meaning of the invention.  Initially, the examiner notes that what is claimed is not “methacrylated chitosan,” as applicant states, but “a methacrylated chitosan.”  The artisan would understand this to mean a chitosan, as defined in the application, that has been methacrylated.   The specification defines chitosan as follows:  “the term ‘chitosan’ means chitosan and its derivatives and analogs” (paragraph 42).  The artisan would understand from this that “chitosan” within the meaning of claimed invention includes derivatives and analogs of chitosan, including glycol chitosan. Methacrylated glycol chitosan is therefore fairly “a methacrylated chitosan” as it is a methacrylated chitosan within the meaning of the invention, where “chitosan” includes derivatives and analogs of chitosan.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 30, 2021